                                                                                                         E-FILED
5487-15                                                            Thursday, 29 November,18-cv-01100
                                                                                             2018 04:40:05 PM
                                                                                Clerk, U.S. District Court, ILCD

                             IN THE UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS
                                     SPRINGFIELD DIVISION

 KELLI ANDREWS, as Administrator of the             )
 Estate of TIFFANY ANN RUSHER,                      )
 deceased,                                          )
                                                    )
                    Plaintiff,                      )
                                                    )
           v.                                       )             Law No. 18-cv-01100-SEM-TSH
                                                    )
 SANGAMON COUNTY ILLINOIS, WES                      )
 BARR, LARRY BECK, JR. and DOES 1-5,                )

                    Defendants.

                           DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                            MOTION TO PERMIT FILING OF REPLY

          NOW COME Defendants, WES BARR, LARRY BECK, and SANGAMON COUNTY,

ILLINOIS, by and through their counsel, HEYL, ROYSTER, VOELKER & ALLEN, P.C., and

for their Response to Plaintiff’s Motion to Permit Filing of Reply Pursuant to Local Rule 7.1(B)(3),

state as follows:

          1.    On November 26, 2018, Plaintiff filed a reply to Defendants’ response to Plaintiff’s

Motion to Compel. See d/e no. 30. Plaintiff filed the reply without leave of court.

          2.    Thereafter, defense counsel asked Plaintiff’s counsel to withdraw the motion as it

was in violation of Local Rule 7.1(B)(3). See correspondence, attached hereto as Exhibit 1.

          3.    After receiving defense counsel’s email, Plaintiff filed a motion to permit the filing

of the reply post hoc. See d/e no. 31.

          4.    Defendants are aware that the Court has already allowed the motion. However,

Defendants are entitled to file a response regarding the issue.




                                             Page 1 of 5
5487-15                                                                                     18-cv-01100



          5.   Under Local Rule 7.1(B)(3), “no reply to the response is permitted without leave

of Court.” See Local Rule 7.1(B)(3). “Though this rule does not preclude a party from seeking

leave to file a reply, leave should not be so freely granted that it would render the general

prohibition of replies ineffective.” Hanson Eng'rs Inc. v. UNECO, Inc., 64 F. Supp. 2d 797, 798

(C.D. Ill. 1999). Plaintiff does not provide a sufficient reason to permit leave to file the reply post

hoc. First, Plaintiff did not seek leave to file it until after it was filed and defense counsel cited

the rule. It seems to be an attempt to evade the rules of this Court and play it as a no-harm-no-foul

effort.

          6.   Counsel would like to point out to the Court that Counsel for Defendants, Theresa

Powell, discussed the request for the unredacted records with attorney Stephen Weil regarding the

production of the records. In these discussions, counsel explained to Mr. Weil that the purpose of

redacting the records was to protect the confidentiality of the nonparty inmates as well as to protect

the County from suit related to the disclosure of this highly confidential information. As Counsel

understood the discussion, Mr. Weil was told that we did not feel legally able to provide the records

without a Court Order and asked him to file the pending motion to compel as the cases cited by

Plaintiff did not suggest that records of non-parties should be turned over without showing some

respect to Illinois law. Counsel conveyed to Mr. Weil that a Court Order appeared to be necessary

to protect these third parties and the County. The cases cited in these motions establish that the

production of non-party records often required an in-camera inspection as well as a protective

order. In addition, the Treadwell case suggests that the failure to follow state mental health law,

even a party may bring a civil action for violation of state law within a pending federal action.

These cases simply serve as a basis for Defense Counsel’s reluctance to turn over this information

without a Court Order.




                                             Page 2 of 5
5487-15                                                                                      18-cv-01100



          7.    Moreover, Plaintiff points to the Sowell case and HIPAA for clarification. Plaintiff

in her motion and Defendants in their response cited to the HIPAA rules. There is nothing new to

be raised. Plaintiff simply wishes to argue further. Moreover, the Sowell case was originally cited

by Plaintiff’s counsel during email communication discussing this issue prior to filing the motion

to compel. Plaintiff cannot now say that “Defendant’s reliance on an erroneous interpretation of

HIPAA in Sowell v. Dominguez, No. 2:09-CV-0047, 2013 WL 5913806 (N.D. Ind. Oct. 30, 2013)”

when it is Plaintiff who originally relied on the case. Counsel fully discussed the case and their

own interpretations prior to Plaintiff filing the motion to compel.

          8.    As to Plaintiff’s argument that the reply assists the Court as it relates to the

decisions in Northwestern Memorial Hospital v. Ashcroft and Ligas v. Maram, again, Plaintiff

originally relied on these cases. It is nothing new. These are cases that Plaintiff’s counsel originally

relied upon during email communication. See email from Plaintiff’s counsel dated October 5,

2018, citing Northwestern and Ligas as support for his position, which is attached hereto as

Exhibit 2. To this point, Plaintiff wishes to make additional arguments that were meant for the

motion to compel. It does not serve justice or the Court’s time.

          9.    Additionally, Plaintiff was aware of the psychotherapist-patient privilege prior to

filing the motion to compel. It is cited in almost all of the cases that counsel discussed and upon

those Plaintiff’s counsel relied during email-communication, including Northwestern and Ligas,

both of which discussed the psychotherapist-patient privilege. See Nw. Mem'l Hosp. v. Ashcroft,

362 F.3d 923, 926 (7th Cir. 2004); Ligas v. Maram, 2007 U.S. Dist. LEXIS 58911, *23 (N.D. Ill.

Aug. 10, 2007).

          10.   We also notified Plaintiff’s counsel that we would respond to his motion with our

position. See d/e no. 29-2. The Federal Rules of Civil Procedure do not require that every position




                                             Page 3 of 5
5487-15                                                                                   18-cv-01100



or argument at issue must be clearly stated in a meet-and-confer. It has always been Defendants

position that Plaintiff has not sought the mental health records of third parties, and if they did,

Defendants would object to such a request on multiple grounds. See d/e no. 29-2, pg. 4.

          11.   It should not go unstated that Defense Counsel has not been able to obtain copies

of Rusher’s mental health records from McFarland with only a subpoena. DHS counsel is

requiring an authorization compliant with the Illinois Mental Health and Development Disabilities

Act before records will be produced. To the extent the Court finds that no privileges pertain to the

records of non-parties, Counsel would request a written Order from the Court finding that any and

all records relating to Ms. Rusher’s which contain medical and/or mental health do not require

compliance with state law confidentiality so that same may be used to obtain these documents

from third parties. Without such an Order an inconsistence of law is being applied to the manner

and method by which each side may obtain records.

          WHEREFORE, Defendants ask for a brief hearing on Plaintiff’s Motion to Compel so

Defendants are afforded an opportunity to be heard as this may affect more than this specific issue

moving forward.

                                                       WES BARR and LARRY BECK,
                                                              Defendants

                                 _______s/ Alisha L. Sheehan ________________
                                  HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                     Theresa M. Powell, IL ARDC #: 6230402
                                     Alisha L. Sheehan, IL ARDC #: 6320311
HEYL, ROYSTER, VOELKER & ALLEN, P.C.
3731 Wabash Avenue
Springfield, IL 62711-6261
Phone: 217.522.8822
Fax: 217.523.3902
Email: tpowell@heylroyster.com
       asheehan@heylroyster.com




                                            Page 4 of 5
5487-15                                                                            18-cv-01100



                                    PROOF OF SERVICE

       The undersigned hereby certifies that on this 28th day of November, 2018 the foregoing
Response to Plaintiff’s Motion to Permit Filing of A Reply was served with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following:

Alexis G. Chardon
Stephen H. Weil
WEIL & CHARDON LLC
333 South Wabash Avenue, Suite 2700, Chicago, IL 60604
Email: ali@weilchardon.com
Email: steve@weilchardon.com

-and-

Nicole Rae Schult
Alan Mills
Elizabeth Mazur
UPTOWN PEOPLE’S LAW CENTER
4413 North Sheridan, Chicago, IL 60640
Email: nicole@uplcchicago.org
Email: alan@uplcchicago.org
Email: liz@uplcchicago.org

          Attorneys for Plaintiff

I also hereby certify that I have mailed by United States Postal Service the above-referenced
document to the following non-CM/ECF participants:

None.

                                                         /s/ Alisha L. Sheehan
35497611_1




                                         Page 5 of 5
